Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed on 24 May 2021 have been fully considered but they are not persuasive. No specific arguments are directed towards the Obviousness Double Patenting rejection. With regard to the 35 U.S.C. 103 rejection for method claims 1-15, 27 and 28, it is argued that independent claim 1 has been amended to recite additional features and/or functionality which distinguish the claims from the cited references.
 It is submitted these claims remain deemed obvious over the previously applied prior art in further view of newly applied Wilt et al PGUBS Document US 2014/0299544 regarding the added feature of at least one temperature sensor location being at a location representing a lowest temperature of the volume of liquid in the water circuit (claim 1).
 It is noted that the instant claims are broader than those allowed in the parent application which matured into Patent 10,543,305, in that such sensing of temperature at such location, forming the basis for the subsequent claim clauses of determining of time-temperature value for the volume of liquid (claim 1). 
As such, Wilt ‘544 teaches and provides motivation for providing a temperature sensor in a return line just upstream of a heater in a circuit for a hemodialysis medical device, or anywhere in such return line upstream of dialysate liquid heated to a sterilizing temperature, so as to optimize control of the heater to adequately heat the dialysate liquid for the health and safety of the patient undergoing dialysis with the . 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16, 19, 20, 23, 24, 27 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,543,305. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and claims of ‘305, respectively considering independent and dependent claims, commonly recite a method of sanitizing a hemodialysis machine and water or liquid circuit, utilizing heater, temperature sensors and tank, in which a processor is operative to heat a volume of water or liquid from an initial temperature to exceed a threshold temperature based on a calculated time-temperature value, periodically once a threshold temperature has been reached, and equivalent apparatus comprising hemodialysis machine, water or liquid circuit, heater, temperature sensors and tank. 
The instant claims are genus, or broader, to the species, more narrowly drafted, claims of patent ‘305, in that the instant claims omit the limitation regarding the periodic 
or of the processor providing a feedback loop to moderate the heating of the volume of liquid while maintaining the volume of liquid above the threshold temperature as in claim 16 of ‘305.
Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In each of claims 27 and 28, “steps” (plural) is inconsistent with the single step respectively recited in claims 7 and 10, thus “the steps” lacks antecedent basis. It is unclear whether the claim language is encompassing device or sanitizer structure and operability including the limitations of claim 1 from which claims 7 and 10 respectfully depend, or is merely reciting structure of operability with respect to claims 7 and 10 considered separately. Also “claims 16” in each of claims 27 and 28 is non-idiomatic, (was “claim 16”? intended).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenley et al patent 5,591,344 (Kenley) in view of Kotsos et al PGPUBS Document US 2012/0308432 (Kotsos), Scheringer et al PGPUBS Document US 2008/0283096 (Scheringer) and Braun et al PGPUBS Document US 2010/0263687, and also in view of Wilt et al PGPUBS Document US 2014/0299544. 
For independent claim 1, Kenley discloses: providing of hemodialysis machine or medical device, which is periodically sanitized.
the machine having circulating dialysis liquid circuits 206, 209 for circulating sanitized and primed dialysis fluids (column 14, line 26-column 15, line 4 and column 38, line 54-column 39, line 48), providing the circuits comprising providing of a tank 202 for receiving and recirculating a discrete volume and batch of liquid (also see column 12, line 57-column 14, line 55), 
sensing the temperature of volumes of liquid circulating through a dialysis circuit with thermistors 230 and other sensors arranged to sense a temperature of the volume of liquid  at different portions of the circuit, 

the circuit also comprising a pumping mechanism in UV pump 242 to pump circulating sanitization liquid (column 17, lines 44-52), 
and providing of a control mechanism and processor or processing units 25 (column 8, lines 19-37) to heat the liquid to at least an initial temperature of 80 degrees C and for maintaining the volumes of sanitizing liquid, in a disinfection sequence, above the threshold temperature of 80 degrees C for a period of at least one hour, 
the control mechanism or processor being responsive for determining the temperature from the thermistors and other sensors such as tank level and pressure sensors, thus providing a feedback loop to moderate the heating of the volume of liquid as required while still maintaining the volume of liquid above the 80 or 85 degree threshold temperature for a cumulative time of at least around an hour (control mechanism and processor operability all disclosed in the Abstract, column 37, lines 40-48, column 38, line 10-23 and column 39, lines 32-48). 
Claim 1 differs from Kenley by requiring at least one of the temperature sensors, i.e. location of a sensor, to be at a location representing a lowest temperature of the volume of liquid in the water circuit, thus upstream of the heater. Wilt ‘544 teaches and provides motivation for providing a temperature sensor in a return line just upstream of a heater in a circuit for a hemodialysis medical device, or anywhere in such return line upstream of dialysate liquid heated to a sterilizing temperature, so as to optimize control of the heater to adequately heat the dialysate liquid for the health and safety of the 
The claims all also differ from Kenley by requiring that the temperature is periodically determined, and providing of an output signal once the temperature value has reached a level indicative of sanitizing. Kotsos teaches a hemodialysis machine, circulating sanitization circuit, the circuit comprising tank for receiving and recirculating a discrete volume and batch of liquid, thermistors and other sensors arranged to sense a temperature of the volume of liquid during different portions of the circuit intermittently or periodically (Abstract, figures 1 and 2, [0059, 0061-0063]. 
It would have been obvious to one of ordinary skill in the arts related to providing and operating disinfecting and sanitizing circuits utilized in dialysis machines and other medical equipment, to have operated the control and processing system of Kenley et al which utilizes thermistors, to record and signal temperatures of the liquid in a regular, intermittent basis, as taught by Kotsos, so as to facilitate operation of a process controller to effect immediate action to increase the temperature in the sanitizing circuit, or take other corrective measures such as modifying the flow rate of the sanitizing loop based on discrete transmitted signals (Kotsos at [0061, 0062]). 
The claims also differ from Kenley as modified by Kotsos by requiring the controller or associated computer or processor to be operative to calculate a cumulative time-temperature value of sanitization by summing determined time-temperature values which are provided for the control mechanisms of the processor as well as providing an output signal one the cumulative time-temperature value has reached a level indicative 
Scheringer teaches a method of sanitizing liquid used in a medical device [0003, 0005, 0014, 0015] comprising the steps of : providing the medical device defining a water circuit comprising feed lines 128, inflow 126 and outflow 132 lines provided with a volume of liquid including liquid within a washing chamber 122 [0040, 0041], sensing the temperature of the volume of liquid with at least one temperature sensor 152 [0046, 0048], heating the volume of liquid to above a threshold temperature [0042], such as by a boiler and/or steam generator heater [0040], maintaining the volume of liquid above the threshold temperature for a residence or dwell time, and determining a time-related temperature value for the volume of liquid periodically in the form of thermal equivalents, calculating thermal equivalent values [0048, 0053, 0056] and providing an output signal such as by wired or wireless transmission [0052] to a computer network processor or controller [0048, 0050, 0057], and deriving an “accumulation of thermal equivalents” as soon as the accumulated thermal equivalents has reached a target level indicative of a sanitizing dose so as to discontinue the sterilizing or cleaning process [0056]. 
It is unclear whether the disclosure in Scheringer of obtaining “a simple accumulation of thermal equivalents” [0056] or of conversion into corresponding target thermal equivalents [0053] comprises or reads on calculating of cumulative time-
Thus, it would have been obvious to one of ordinary skill in the art of controllably sanitizing medical and hospital, water-using equipment, to have modified or augmented the apparatus and  process of Kenley in view of Kotsos, by implementing the processor or controller mechanism of calculating a cumulative time-temperature value of sanitization by summing determined time-temperature values which are provided for the control mechanisms of the processor as well as providing an output signal one the cumulative time-temperature value has reached a level indicative of a sanitizing dose as taught by Scheringer and Braun, to ensure that sufficient sanitization is performed effective to kill substantially all germs and bacteria, without effecting environmentally polluting excessive sanitization with attendant excessive or increased energy consumption and without excessive dialysis or other medical device downtime which takes away medical treatment time from the patient.
Kenley further discloses at least: outputting of alarm signals for claim 5 (column 39, lines 45-47). 
Optionally, Kotsos further teaches or suggests: an in-tank temperature sensor and heater 109 in order to more accurately determine overall level of temperature in the tank and portions adjacent thereof, if claims are amended to recite the sensors as definitely located in the tank of the circuit (figure 2, item 28 and [0059]). 

Braun further teaches: the calculation of cumulative time-temperature value being calculated by a processor for claim 2 [0022, 0028], , maintaining of heating temperatures between presetting of lower and preset upper temperatures and presetting of threshold temperatures between about 60 and about 70 or about  100 degrees C for claims 7-9, 11 and 12 [0043-0046]. 
For claims 14 and 15, the calculations being based on algorithms concerning cumulative time periods, time required to effect disinfection based on given changes in temperatures and average temperatures over time intervals and based on factors are all suggested by Braun at [0040-0044, 0047-0049, 0050 and 0069-0080, as well as 0068 regarding a 10-fold change in the disinfection rate].
		ALLOWABLE SUBJECT MATTER
Claims 16, 19, 20, 23, 24, 27 and 28 would be allowable if rewritten or amended to overcome the rejection(s) under Obviousness Double Patenting and , for claims 27 
Each of independent claims 16 and 19 would distinguish over all of the prior art, the closest prior art represented by the combination of references applied against claim 1, in view of recitation of a medical device or sanitizer, comprising the combination of limitations of tank, heater, the heater being arranged in the tank, sensor arranged on the water circuit on a return line adjacent the tank, and processor configured to determine a time-temperature value for a volume of liquid heated by the heater periodically, once a threshold temperature of heating has been exceeded, calculate cumulative time-temperature value, and provide an output signal once a cumulative time-temperature value indicative of a sanitizing dose is reached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
05/28/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778